Citation Nr: 0827198	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  04-38 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a skin disorder of the 
face, including due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971, including a tour in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  As 
support for his claim, the veteran testified at a hearing at 
the RO in October 2005 before a Veterans Law Judge (VLJ) of 
the Board, also commonly referred to as a Travel Board 
hearing.  

In January 2008, the Board remanded the claim for service 
connection for a facial skin disorder to the RO, via the 
Appeals Management Center (AMC), for additional development 
and consideration.  In March 2008, the AMC issued a 
supplemental statement of the case (SSOC) continuing to deny 
this claim and returned the file to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era and, 
therefore, is presumed to have been exposed to Agent Orange 
or other herbicides while there.  
However, although he asserts he has facial cysts and cystic 
acne, neither of these conditions is on the list of diseases 
presumptively associated with herbicide exposure.

2.  The veteran does not have a facial skin disorder.  There 
is no competent evidence of any manifestation or diagnosis of 
any type of facial skin disorder during service or 
afterwards.  As well, there is no competent or credible 
evidence linking the veteran's claimed facial skin disorder 
to his period of active military service, including to his 
presumed Agent Orange exposure in Vietnam.


CONCLUSION OF LAW

A facial skin disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service from Agent Orange exposure.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.313 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claim file reveals compliance with the Veterans 
Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq (West 
2002 and Supp. 2007).  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  The duty to notify was accomplished 
by way of an October 2004 VCAA letter from the RO to the 
veteran.  This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by:  
(1) informing him of the information and evidence not of 
record that was necessary to substantiate his service-
connection claim; 
(2) informing him of the information and evidence VA would 
obtain and assist him in obtaining; 
(3) informing him of the information and evidence he was 
expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It equally deserves mentioning that more recent March and 
December 2006 and January 2008 letters from the RO and AMC 
further advised the veteran that a downstream disability 
rating and an effective date will be assigned if service 
connection is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  



With respect to those March and December 2006 and January 
2008 Dingess notices, the AMC subsequently went back and 
readjudicated the veteran's claim in the March 2008 
supplemental statement of the case (SSOC) - including 
addressing any additional evidence received in response to 
those additional notices.  This is important to point out 
because the Federal Circuit Court and Veterans Claims Court 
have recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  So the timing defect in the notice has been 
rectified.  It follows that a prejudicial error analysis by 
way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  

Furthermore, to the extent it could be argued that there was 
a timing error, overall, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

As for the duty to assist, the RO and AMC obtained the 
veteran's service medical records (SMRs).  The RO and AMC 
also attempted to obtain alleged medical treatment records 
for a skin disorder involving his face.  Specifically, he 
asserts he had surgery at the Arizona Department of 
Corrections (DOC) for a facial cyst/cystic acne in 1997.  The 
RO/AMC attempted to obtain these records, with his 
authorization (see VA Authorization Form 21-4142, dated in 
October 2005).  However, the Arizona DOC advised that the 
authorization to permit the release of this evidence was too 
old.  So in January 2007 the RO/AMC sent him a letter asking 
that he provide a new authorization for these confidential 
records.  He did not respond to that letter, other than 
indicating in May 2007 that he had "no more to add."  
Consequently, there is no reason to make further requests for 
these records.  38 U.S.C.A. § 5103A(a); 
38 C.F.R. § 3.159(c)(1), (e).

The Board specifically remanded this claim to the AMC in 
January 2008 to obtain an opinion regarding a possible link 
between the veteran's military service, including exposure to 
Agent Orange, and his post-service problems with an alleged 
facial skin disorder.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  Inexplicably, he failed to report 
for his scheduled VA examination in February 2008.  

The Board acknowledges that the veteran recently submitted a 
statement that he is moving to Utah, provided a new mailing 
address, and would like to reschedule his VA compensation 
examination appointment for that area.  Nevertheless, that 
letter was received in March 2008, presumably sent only after 
he had failed to report for his scheduled February 2008 VA 
compensation examination appointment.  In January 2008, well 
before that statement from him indicating an address change, 
the Phoenix VA Medical Center had sent him notification of 
the examination date, time, and location - but even more 
significantly, that notification letter was not returned as 
undeliverable and there is no indication from him that he did 
not receive notice of the examination.  As the Court stated 
in Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) (citing 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 
14-15 (1926)), "[p]rinciples of administrative regularity 
dictate a presumption that Government officials 'have 
properly fulfilled their official duties.'"  The provisions 
of 38 C.F.R. § 3.655 (2007) require that the Board proceed 
with the adjudication of the claim on the available record.  
Therefore, the Board finds that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e) (2007).  



Governing Laws and Regulations for Service Connection

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In the absence of proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  For the showing of chronic disease 
in service (or within a presumptive period per 38 C.F.R. § 
3.307), there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the veteran's 
present condition (e.g., whether the veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. at 494-
97.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(about evenly balanced for and against the claim), with the 
veteran prevailing in either event, or whether instead the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 
38 CFR § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran contends that he has a skin disorder involving 
his face from exposure to Agent Orange or other toxic 
herbicide agent during his military service, and in 
particular while stationed in Vietnam.  He describes this 
disorder as cysts or cystic acne.  See his April 2003 claim, 
October 2004 statement in support of claim, and the 
transcript of his October 2005 hearing testimony before the 
Board.  During his hearing, he asserted that he suffers from 
cysts on his face that "flare up, and fill up, and drain."  
It is his belief that this facial condition is actually the 
same skin disorder as the service-connected residuals of a 
pilonidal cyst on his buttocks.

Initially, the Board reiterates the veteran failed to report 
- without any good cause, to his VA examination, scheduled 
for February 2008.  When, as here, a veteran does not appear 
for a scheduled examination in conjunction with an original 
claim for service connection, the claim will be rated on the 
evidence of record.  38 C.F.R. § 3.655(b).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to a herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  

The following skin disorders are associated with herbicide 
exposure for purposes of this presumption:  chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and dermatofibrosarcoma protuberans.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The veteran's service personnel records (SPRs), including his 
DD Form 214, confirm he served in Vietnam during the Vietnam 
era, so it is presumed he was exposed to a herbicide agent - 
such as the dioxin in Agent Orange, while there.  
38 C.F.R. § 3.307(a)(6), 3.313(a).

Unfortunately for his claim, however, the veteran's post-
service medical records fail to reveal any diagnosis 
confirming he has the claimed condition of cysts or cystic 
acne, let alone any current facial skin disorder.  Thus, 
absent evidence of a current disability in the way of a 
medical diagnosis confirming he has facial cysts, cystic 
acne, or some other facial skin disorder, service connection 
for this condition simply cannot be granted.  Boyer, 210 F.3d 
at 1353; Brammer, 3 Vet. App. at 225.  It logically follows 
that, without this necessary diagnosis, there can be no 
possible linkage to his military service - including even to 
his presumed exposure to Agent Orange in Vietnam.

The Board acknowledges the veteran's assertion during the 
October 2005 hearing that two physicians with the Arizona DOC 
told him that he has a facial skin disorder called cystic 
acne, and that the condition resulted from sun exposure.  
Unfortunately, the evidence of record contains no indication 
of such diagnoses or opinions, which can corroborate this 
assertion.  38 C.F.R. § 3.655(b).  Furthermore, the veteran 
is not competent to relate what a doctor purportedly stated 
to him concerning a medical diagnosis of a facial skin 
disorder.  "[T]he connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

That notwithstanding, in proceeding with further 
consideration of this claim the Board will assume - but 
merely for the sake of argument - that the veteran 
does currently have a facial skin disorder, specifically 
facial cysts or cystic acne.  The Board must then determine 
whether he is entitled to presumptive service connection 
pursuant to 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6) 
for veterans presumed exposed to herbicides, as well as 
whether he is entitled to service connection on a direct 
incurrence basis.  Combee, 34 F.3d at 1043.  And his claim 
would fail in these two respects, as well.

First, facial cysts and cystic acne are not on the list of 
diseases associated with herbicide exposure for purposes of 
the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).  And there is no competent evidence of record 
diagnosing another skin disease affecting the veteran's face 
that might otherwise warrant presumptive service connection 
due to herbicide exposure.  Thus, the automatic presumption 
of service connection afforded for certain specific diseases 
associated with exposure to herbicides, especially Agent 
Orange, is not for application in this case even assuming 
this alternative scenario.  

Second, if the claimed disease is not one of the presumptive 
diseases listed in 38 C.F.R. § 3.309(e), but exposure to an 
herbicide is presumed or proven by the evidence, as is the 
case here, the veteran may establish service connection for 
the disease by (1) showing that the disease actually occurred 
in service; or (2) at least theoretically, by submitting 
medical evidence of a nexus between the disease and his 
exposure to herbicides during military service.  Combee, 
34 F.3d 1043-1044.  The Court has specifically held that the 
provisions set forth in Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 
12 Vet. App. 164, 167 (1999).  

Here, though, the Board finds that service connection also is 
not warranted on a direct incurrence basis for the claimed 
skin disorder, to include as due to herbicide exposure.  The 
veteran's SMRs are completely unremarkable for any complaint, 
treatment, or diagnosis of a facial skin disorder during 
service, providing highly probative evidence against his 
claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  And 
although he is presumed exposed to a toxic herbicide as a 
result of his service in Vietnam under 38 C.F.R. § 
3.307(a)(6), there is still no medical evidence of a nexus 
(i.e., link) between this condition and his military service.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  

Indeed, a review of the evidence of record reveals there is 
not even a complaint of any facial skin disorder until over a 
decade after separating from service.  And despite reporting 
"lumps" on his face to a September 1984 VA examiner, 
the record contains no further documented complaints of a 
facial skin disorder.  Moreover, there is no objective 
indication of post-service treatment in the evidence of 
record.  Especially considering that his in-service records 
were silent on the purported disease, such an extended 
absence of documented treatment is probative evidence against 
his claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  The Board must find that the post-service record, as 
a whole, indicating a disability that began long after 
service, if at all, provides strong evidence against the 
claim for a facial skin disorder related to service.  

The Board emphasizes that the veteran's lay statements do not 
assert any symptoms of a facial skin disorder during service 
or for many years thereafter.  Layno, 6 Vet. App. at 469.  
See also 38 C.F.R. § 3.159(a)(2).  In addition, as a layman, 
without the appropriate medical training and expertise, he is 
not competent to provide a probative (persuasive) opinion on 
a medical matter, especially the existence and etiology of a 
facial skin disorder, including due to Agent Orange exposure.  
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. At 494.  Thus, his personal opinion 
that he has a facial skin disorder as a result of his 
military service, and in particular Agent Orange exposure, is 
not a sufficient basis for awarding service connection.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the service-
connection claim for a facial skin disorder, on either a 
direct or presumptive basis.  Accordingly, there is no 
reasonable doubt to resolve in the veteran's favor, and his 
claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  


ORDER

The claim for service connection for a facial skin disorder, 
including due to Agent Orange exposure, is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


